Name: Council Regulation (EEC) No 455/86 of 25 February 1986 fixing the guide price and the minimum price for soya beans applicable in Spain and Portugal in 1985/86
 Type: Regulation
 Subject Matter: prices;  Europe;  plant product
 Date Published: nan

 No L 53/8 Official Journal of the European Communities 1.3 . 86 COUNCIL REGULATION (EEC) No 455/86 of 25 February 1986 fixing the guide price and the minimum price for soya beans applicable in Spain and Portugal in 1985/86 Whereas, pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 March 1986 to the end of the 1985 /86 marketing year the guide prices for soya beans applicable in Spain and Portugal shall be as follows : (a) Spain : 40,65 ECU per 100 kg, (b) Portugal : 57,58 ECU per 100 kg . 2 . For the period from 1 March 1986 to the end of the 1985 /86 marketing year the minimum prices applicable in Spain and Portugal shall be as follows : (a) Spain : 33,74 ECU per 100 kg , (b) Portugal : 50,67 ECU per 100 kg . 3 . The prices specified in paragraphs 1 and 2 relate to beans :  in bulk, of sound, genuine and merchantable quality and  with an impurity content of 2 % and, in the beans themselves , moisture and oil contents of 14% and 1 8 % respectively . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89(1 ) and 234(2) thereof, Having regard to the proposal from the Commission , Whereas , under the first paragraph of Article 68 of the Act of Accession, the prices to be applied in Spain before the first move towards price alignment must be fixed, in accordance with the rules provided for in the common organization of the market, at a level corres ­ ponding to that of prices fixed in Spain under the pre ­ vious national system for a representative period to be determined ; whereas in accordance with Article 93 of the Act, that provision shall apply with respect to soya beans to the guide price ; whereas , in accordance with the joint declarations annexed to the Act, the 1985/86 marketing year should be chosen as the representative period ; Whereas , under Article 291 of the Act, the guide price for soya beans applicable in Portugal on 1 March 1986 must be fixed on the basis of the variation existing between the prices of competitive products in rotation cropping in Portugal and in the Community as consti ­ tuted on 31 December 1985 over a reference period ; whereas , in accordance with the joint declaration annexed to the Act, the prices for 1985 /86 should be used ; whereas the guide price applicable in Portugal may not exceed the common price ; Whereas a minimum price should be fixed and whereas it should be derived from the guide price in accordance with the rules of the common organization of the mar ­ ket ; Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS